This is an appeal from a judgment of the Supreme Court dismissing a writ of certiorari. The writ of certiorari
reviewed an order of Judge Mackay confirming certain assessments for benefits under certain ordinances and resolutions of the city of Clifton. The Supreme Court affirmed the action of the Circuit Court judge and in so doing we are of the opinion that the right result was reached. *Page 449 
Appellants admit before this court that the validity of the ordinances is not questioned. They say, however, the asessments were not in accordance with the ordinances and, therefore, the appellants could not know that an assessment for the work contemplated would be imposed and in this respect refer to the acquisition of two parcels of land and the relocation of the rails of the street car company. We think the Supreme Court properly dealt with the assessments and that there was no fraud committed on the taxpayers by reason of the assessments made.
The judgment under review is therefore affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — None.